DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 11-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettwer et al. (US 10,359,163 hereinafter refer as “Hettwer”).
Regarding claim 1, Hettwer discloses a sound absorbing light fixture (10, see Figs. 1 and 4) comprising: a frame (e.g. cage 14, see Fig. 4, Col. 3; lines 3-14), a light emitting element (light strip assembly 12, see Figs. 4 and 5, Col. 2; lines 52-62) extending along at least a first side of the frame (see Fig. 5), at least one perforated panel (the sidewalls 16 with a uniform pattern of small perforations or holes 18, see Figs. 1 and 6, Col. 2; lines 32-44) affixed to the frame comprising a plurality of perforations (uniform pattern of small perforations or holes 18, see Figs. 3 and 6, Col. 2; lines 32-44), and at least one sound absorbing core (sound absorbing material 13, see Fig. 4), wherein the frame (14), light emitting element (12) and the at least one perforated panel define a cavity (see Fig. 4) within the sound absorbing light fixture configured to receive the at least one sound absorbing core (13, see Fig. 4), and wherein the at least one perforated panel (16, see Fig. 11) is configured to conceal at least a portion of the at least one sound absorbing core (13, see Figs. 4 and 5).

Regarding claim 2, Hettwer further discloses the sound absorbing core (13, see Fig. 4) comprises one or more sound absorbing panels made of sound absorbing material (e.g. a non-woven porous fiber material, Col. 3; lines 9-15) and an air gap (i.e. portion of the elongated hollow body housing 11, see Figs. 4, 9, and 11), selected such as to provide the desired acoustic performance (see Col. 2; lines 31-44).

Regarding claim 4, Hettwer further discloses the air gap represents approximately 25% to 50% of a total volume of the cavity (see Fig. 5).

Regarding claim 5, Hettwer further discloses a cross-sectional shape and a depth of the perforations (18)  is selected such as to create an acoustical resonance condition within the cavity (see Fig. 11, see Col. 3; lines 31-36).

Regarding claim 7, Hettwer further discloses a total surface area of the perforations (18, see Fig. 11) represents between 30% to 60% of a total surface area of the at least one perforated panel (see Figs. 4 and 11, see Col. 3; lines 31-36).

Regarding claim 8, Hettwer further discloses a shape of the perforations (18) is selected from one or more of round, square, oval and rectangle (see Figs. 3 and 11).

Regarding claim 11, Hettwer further discloses the light emitting element comprises light-emitting diodes (22, see Fig. 5, Col. 2; lines 55-60).

Regarding claim 12, Hettwer further discloses the at least one perforated panel comprises a rigid or semi-rigid material (i.e. a sheet metal housing 11, se Fig. 11, Col. 2; lines 23-31).

Regarding claim 13, Hettwer further discloses further comprising a concealing layer (e.g. the housing 11 is a rectangular U-shaped cross-section comprising opposed vertical flat sides 16 and a horizontal bottom side 17, see Figs. 5 and 11, Col. 2; lines 26-31) configured to conceal at least a portion of the at least one sound absorbing core (13, see Fig. 5).

Regarding claim 14, Hettwer further discloses an inherent method of mitigating ambient noise, the method comprising: placing a sound absorbing core (13, see Fig. 1, Col. 2; lines 22-25) within a cavity of a light fixture (12) at least partially concealing the sound absorbing core (13, see Fig. 5) with at least one panel creating an acoustical resonance condition within the cavity by perforating the at least one panel (the sidewalls 16, see Figs. 1 and 6, Col. 2; lines 32-44).

Regarding claim 15, Hettwer further discloses suspending the light fixture (backslats 31 are being used to suspend the baffle assemblies or cassettes on a grid (not shown), see Col. 3; lines 16-30).

Regarding claim 17, Hettwer further discloses comprising at least partially concealing the sound absorbing core with a concealing layer (e.g. the housing 11 is a rectangular U-shaped cross-section comprising opposed vertical flat sides 16 and a horizontal bottom side 17, see Figs. 5 and 11, Col. 2; lines 26-31). 

Regarding claim 18, Hettwer further discloses an inherent method including perforating (18) the at least one panel (16) further comprises creating perforations representing between 30% to 60% of the total surface area of the at least one perforated panel (see Figs. 4 and 11, see Col. 3; lines 31-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hettwer.
Regarding claim 3, Hettwer further discloses the sound absorbing material comprises typically a non-woven porous fiber material (13, Col. 3; lines 9-15)
However, Hettwer is silent with respect to synthetic woven fibers.
Hettwer further discloses “other variations and modifications of the specific embodiments herein shown and described will be apparent to those skilled in the art all within the intended spirit and scope of the invention”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hettwer’s sound absorbing material (13) with synthetic woven fibers in order to effectively absorb noise emanating from the space below the ceiling, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 6, Hettwer further discloses a uniform pattern of small perforations or holes (18, see Fig. 4), sometimes called micro perforations; wherein the length of housing (11) is between 4 foot and 8 or 10 foot; Widths of a housing (11) can range from between 1 inch and 6 inches and heights can range, for example, between 4 inches and 12 inches.
However, Hettwer is silent with respect to the cross-sectional shape and the depth of the perforations is selected using the following equation: Fv = CD/ 4 (1/(π V (L + 0.75D))1/2 wherein Fv is the preferred resonant frequency of operation, V is the volume of the cavity, D is the diameter of one of the perforations, L is the depth of one of the perforations and C is the speed of sound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hettwer by forming the cross-sectional shape and the depth of the perforations to satisfied the claimed equation in order to performer effective sound absorbing function of the baffle assembly, the applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In this case, Hettwer teaches all the claimed structures therefore it would have satisfied the claimed equation.

Regarding claim 9, the teachings of Hettwer have been discussed above.
However, Hettwer is silent with respect to the cross-sectional surface area of each of the perforations is less than 176 mm.sup.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hettwer by forming the cross-sectional surface area of each of the perforations to have a specific value for optimum result, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Hettwer further discloses light strip assembly (12) is located at or adjacent the bottom wall (17) of the housing (11) with the LED tape strip spaced from this bottom wall (see Fig. 5) and in second version or embodiment (see Fig. 10) of a baffle assembly the light strip assembly (12) is located at an upper region in the housing (11) adjacent the flanges (15). In the illustrated arrangement, the light strip assembly (12) is retained in position by a backer strip 36 fixed to the light strip assembly 12 by screws 37 (FIG. 9) and fixed to the housing by screws 38 extending through the flanges 15 (FIG. 8). 
However, Hettwer is silent with respect to comprising a second light emitting element extending along a second side of the sound absorbing light fixture.
Hettwer further discloses “other variations and modifications of the specific embodiments herein shown and described will be apparent to those skilled in the art all within the intended spirit and scope of the invention”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hettwer by combining the two embodiments so that the second light emitting element extending along a second side of the sound absorbing light fixture in order to illuminate both the upper portion and lower portion of the light fixture e.g. the ceiling and the floor.

Regarding claim 16, Hettwer further discloses a uniform pattern of small perforations or holes (18, see Fig. 4), sometimes called micro perforations; wherein the length of housing (11) is between 4 foot and 8 or 10 foot; Widths of a housing (11) can range from between 1 inch and 6 inches and heights can range, for example, between 4 inches and 12 inches.
However, Hettwer is silent with respect to the cross-sectional shape and the depth of the perforations is selected using the following equation: Fv = CD/ 4 (1/(π V (L + 0.75D))1/2 wherein Fv is the preferred resonant frequency of operation, V is the volume of the cavity, D is the diameter of one of the perforations, L is the depth of one of the perforations and C is the speed of sound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hettwer by forming the cross-sectional shape and the depth of the perforations to satisfied the claimed equation in order to performer effective sound absorbing function of the baffle assembly, the applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In this case, Hettwer teaches all the claimed structures therefore it would have satisfied the claimed equation.

Regarding claim 19, the teachings of Hettwer have been discussed above.
However, Hettwer is silent with respect to the cross-sectional surface area of each of the perforations is less than 176 mm.sup.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hettwer by forming the cross-sectional surface area of each of the perforations to have a specific value for optimum result, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pickens et al. (US 10,672,376) discloses a luminaire can include a power source housing that houses at least one light fixture component; Patterson (US 2018/0334804) discloses a sound-dampening baffle and lighting apparatus and methods of production therefor; Hysky (US 8,287,146) discloses a sound absorber (2), with an acoustic region of the foam part which has an outer contour being illuminated by a lighting element (11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875